Order entered September 19, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00457-CV

  JACQUELINE SHELBY, TIMOTHY SHELBY AND/OR ALL OTHER OCCUPANTS
         6108 LAKE VISTA DRIVE, DALLAS, TEXAS 75249, Appellants

                                                  V.

                             WELLS FARGO BANK, N.A., Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-19-01373-E

                                              ORDER
           Before the Court is appellants’ September 17, 2019 unopposed motion for extension of

time to file their brief. Appellants seek the extension in part due to an incomplete clerk’s record

and the parties’ efforts to settle their dispute. We GRANT the motion as follows.

           We ORDER Dallas County Clerk John F. Warren to file, no later than September 30,

2019, a supplemental clerk’s record containing the additional items listed in appellants’

September 16, 2019 designation, a copy of which is attached. We further ORDER appellants to

file either their brief on the merits or a status report no later than October 30, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren and the

parties.


                                                        /s/    ERIN A. NOWELL
                                                               JUSTICE